PER CURIAM.
The Grand Jury of Orange County, Florida, investigated the Third Annual Jack Byrd Memorial Invitational Golf Tournament. The tournament committee, which included James S. Byrd, Circuit Judge of the Ninth Judicial Circuit, promoted, advertised, and conducted gambling with respect to the golf tournament. At the direction of the grand jury the report was delivered to the Judicial Qualifications Commission.
Formal proceedings were instituted by the commission and Judge Byrd was charged with impairing the confidence of the citizens of this state and the integrity of the judicial system, and violating Canons 1, 2 A, 5 B(2) and 5 C(l) of the Code of Judicial Conduct.
Judge Byrd and the commission have stipulated that the factual matters are true and that Judge James S. Byrd should be publicly reprimanded for his conduct as a Circuit Judge of the Ninth Judicial Circuit of Florida. We agree.
The publication of this order in the Southern Reporter will constitute a public reprimand of Judge James S. Byrd for his conduct as a Circuit Judge of the Ninth Judicial Circuit of Florida.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, ALDERMAN, EHRLICH and SHAW, JJ., concur.